Citation Nr: 0411391	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-34 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York



THE ISSUE

Entitlement to special monthly compensation based on the need for 
aid and attendance or due to being housebound.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Buffalo, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002), imposes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, as well as a duty to notify 
the claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and for 
the claimant to submit any information or evidence in his or her 
possession.  38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA also requires VA to 
assist the claimant with obtaining the evidence necessary to 
substantiate the claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (2003).

The Board finds no record in the claim file of the veteran having 
been issued the notice required by the VCAA.  Therefore, the 
veteran must be provided the requisite notice.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003).

A November 2002 rating decision denied the veteran's claim.  In 
his notice of disagreement, dated in March 2003, the veteran takes 
issue with the VA treatment note entries which reflect that he was 
fully ambulatory.  The veteran states that he was not ambulatory 
but required assistance with walking and his activities of daily 
living, especially walking and transferring.

The veteran is service connected for intervertebral disc syndrome, 
lumbar spine, rated 20 percent disabling; and, degenerative joint 
disease, bilateral knees, each rated 30 percent disabling.  He has 
been assigned a total rating based on individual unemployability 
from June 1998.  He has been assigned a permanent and total 
disability rating for pension purposes from February 1996.  The 
veteran also is reported to be post-cerebrovascular accident 
(stroke) with left hemiparesis.  He also is a diabetic and has 
bilateral cataracts.  He is not service connected for these 
conditions.

A July 2001 VA neurology examination report reflects that the 
veteran reported that, after his stroke and discharge from the 
hospital in January 2001, he fell when his leg gave out and broke 
two ribs.  His wife reported to the examiner that she brushes the 
veteran's teeth, as well as bathes, clothes, and feeds him.  She 
also helps him with his toileting.  A nurse visits once a week to 
check his well-being.  The report reflects that physical 
examination revealed the veteran's gait to be wide-based with a 
quad cane.  He was seated in a wheelchair and could move around 
only with the cane.

A September 2001 VA examination report for unemployability noted 
the veteran to transfer from the wheelchair onto the examination 
table only with a great deal of assistance.  He was able to bear 
weight on his left leg, and cannot stand without assistance.

VA treatment notes of October 2001 reflect the veteran received 
occupational therapy to determine his ability to perform 
activities of daily living.  A note of October 23, 2001, reflects 
the veteran could ambulate with a wide based quad cane for 250 - 
300 feet, and that he gets out of his chair without difficulty.  
The note reflects an assessment that the veteran is not highly 
motivated, and he wants many things done for him which he in 
reality is able to do himself.  The assessment also notes that the 
veteran's wife, knowingly or unknowingly, is not aware of the 
veteran's actual ability to do more.

In August 2002, the veteran was admitted for 8 days for respite 
while his wife took a trip.  The treatment note at admission 
reflects the veteran ambulates with cane/walker and standby 
assist.  He requires a wheelchair for long distances.  The report 
reflects the veteran as continent with bowels and bladder, and 
some setup assistance needed with activities of daily living and 
meals.  He was listed as a fall risk.  The treatment note also 
reflects the veteran needs help with dressing and grooming, and he 
can transfer and ambulate independently with a quad cane.

Another entry reflects that the veteran was assisted very little 
by the staff.  He ambulated with a cane to the dining room, and he 
fed himself without any problem after his breakfast was set up.  
The last entry of September 2002 reflects that the veteran's 
ambulatory status is unchanged; a scooter is not needed.  A re-
referral is not indicated unless the veteran decreases in 
ambulatory status.

Entitlement to special monthly compensation (SMC) must be 
determined solely on the basis of the service-connected 
disabilities.  The medical evidence of record does not 
specifically address the veteran's need for aid or attendance due 
to needing daily assistance or as a result of being housebound.  
Further, neither does the evidence delineate the extent to which 
the veteran's non-service-connected disabilities impact his 
ability to perform, or not perform, activities of daily living.  
Thus, the Board needs additional medical input to decide the 
veteran's appeal.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1999).

Accordingly, the case is REMANDED for the following:

1.  The RO shall provide a letter to the veteran which 
specifically addresses the VCAA and its requirements of notice and 
assistance.  In addition to the other required information, the 
letter should specifically inform the veteran of the evidence 
already obtained by the RO and associated with the claim file (as 
regard the issue of this particular appeal) and whether the RO 
intends to obtain any additional information.  Further, the 
veteran must be specifically informed as to what, if any, evidence 
he is to obtain, and what, if any, additional evidence the VA will 
obtain on his behalf.  Notice should include a request for 
information concerning any recent treatment.  If the veteran 
reports recent treatment, attempts to obtain records should be 
undertaken.  If attempts to obtain records are unsuccessful, the 
attempts made should be documented in the claims file.

2.  After the above is complete, the RO shall arrange for 
appropriate examination(s) of the veteran to determine the 
severity of his service-connected disabilities.  Specifically, 
impairment due to the service connected disabilities should be set 
out and distinguished from impairment due to non-service connected 
pathology.  It should be detailed whether his service connected 
disorders render him unable to ambulate, provide for his ordinary 
cleanliness, or otherwise protect himself from the hazards and 
dangers incident to his daily environment.  The examination should 
be sufficiently detailed to determine functional limitations 
caused by the service connected disorders.  

It is noted that any examination(s) conducted should be 
sufficiently thorough so as to be able to rate the veteran's 
disorders, in pertinent part, to ascertain whether there is any 
singular disorder that warrants a singular 100 percent rating.

3.  After all of the above is completed, the RO shall review all 
of the evidence obtained since the statement of the case (SOC) in 
light of all the other evidence of record.  To the extent that the 
benefit sought on appeal remains denied, issue the veteran a 
supplemental SOC and, if all is in order, return the case to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





